Citation Nr: 0814381	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
right leg injury, currently assigned a combined rating of 20 
percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that granted service connection for a scar as a residual of a 
right leg injury, and assigned a 10 percent disability 
evaluation, effective April 28, 2005.  In a June 2007 rating 
decision, the RO granted a separate 10 percent rating for 
neurological residuals of the right leg injury, effective 
April 28, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, through his representative, has indicated that 
the pain associated with his right leg scar has progressively 
worsened over time and markedly interferes with his daily 
activities.  Specifically, the veteran maintains that the 
pain associated with the scar limits his ability to exercise, 
affects his gait, prevents him from being on his feet for 
extended periods, and keeps him awake at night.  
Additionally, while acknowledging the most recent RO 
decision, which granted a separate 10 percent rating for 
neurological residuals of the right leg injury, the veteran 
nevertheless insists that he is entitled to a higher 
disability rating based upon functional loss due to pain, 
weakened movement, and excess fatigability.  He also requests 
consideration for an extraschedular rating.

The Board observes that the veteran was last afforded a VA 
examination in August 2005, at which time the examiner noted 
that the veteran's scar had begun to cause him pain in the 
past year.  The examiner further noted that the pain 
associated with the scar increased after walking and kept the 
veteran up at night.  Significantly, however, the veteran, 
through his representative, contends that the examiner 
focused primarily on the physical appearance of the scar and 
did not evaluate whether it contributed to any functional 
loss.  In this regard, the Board notes that the August 2005 
examination report did not address any functional loss 
associated with the scar due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
See 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).
  
In light of the foregoing, the Board finds that the veteran 
should be afforded a new VA examination, to include an 
evaluation of the extent to which the veteran's right leg 
scar causes any limitation of function, or results in marked 
interference with employment or frequent periods of 
hospitalization, as would support referral for consideration 
of an extraschedular rating.  The "duty to assist" requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1995).  This medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
extent of all impairment due to his 
service-connected residuals of a right leg 
injury.  The claims folder, to include a 
copy of this remand, must be made 
available to and reviewed by the examiner.  
All opinions expressed should be supported 
by rationale and reconciled with all 
clinical evidence of record.  

Specifically, the examiner should provide 
the measurements for the right leg scar 
(length and width), describe any 
functional impairment associated with the 
scar, and identify any objective evidence 
of pain or tenderness of the scar.  The 
examiner should indicate whether the scar 
is unstable with frequent loss of covering 
of skin over the scar, or is it associated 
with underlying soft tissue damage.  The 
examiner should identify all functional 
impairment of the lower extremities due to 
the scar, and to the extent possible, 
distinguish the impairment due to the 
service-connected disability from that of 
any nonservice-connected disorders.  The 
examiner should specifically identify any 
limitation of motion in degrees due to the 
service-connected disability.  The 
examiner should consider as limited motion 
any degrees of motion accompanied by pain, 
incoordination, weakness, and excess 
fatigability.  The examiner should also 
attempt to assess the extent of any 
increase in limitation of motion on 
repeated use and during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss of either leg. Finally, the 
examiner should provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work and note any relevant 
periods of hospitalization. 

2.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow him an appropriate opportunity 
for response.  Thereafter, the case should 
be returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

